DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 and 11/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
Claims 5 and 15, line 2: “a set of interchangeable keys wherein” should be -- a set of interchangeable keys, wherein -- (a comma).
Claim 5 and 15, line 3: “the same configuration as the receptacle” -- the same configuration as the key receptacle --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over GALLI’876 (US 2018/0087876), and in view of SHARRAH (US 2006/0104064) and GALLI’670 (US 2018/0283670).
Regarding claim 1, GALLI’876 discloses a mountable light comprising 
a light body (14, Fig.3) having a pair of receptacles (as seen in Figs.1 and 3, the “pair of receptacles” were considered to be the space of the light body 14 receiving the clamping members 22, 36) therein located on opposite sides of the light body for receiving respective clamping members (22, 36, Fig.3) therein;
wherein each of the pair of receptacles has a configuration including a base end that is larger than an opening thereof that is opposite the base end (as seen in Figs.3-4, the base end of the pair of receptacles was considered to be larger than the opening of the key receptacle 50);
a light source (18, Fig.3) supported by the light body for providing light;
a switch (20, Fig.3; para[0029]) supported by the light body; and
a set of clamping members (22, 36, Fig.3) including a pair of clamping members includes a fixed clamping member (22, Fig.3) and a movable clamping member (36, Fig.3) each having a base of the same configuration as the pair of receptacles of the light body (as seen in Figs.1-3, since the clamping members 22, 36 insert the pair of receptacles of the light body 14, the clamping members 22, 36 was considered to have the same configuration as the pair of receptacles of the light body 14) and each having a rail interface feature (24, Fig.3) compatible with the same firearm rail (12, Fig.2); 
a mounting arrangement on the light body including a fixed clamping member (22, Fig.3) of a first pair of clamping members selected from the set of the pair of clamping members, the fixed clamping member having its base removably disposed in a first of the pair of receptacles (as seen in Fig.3, the fixed clamping member 22 is removable from the pair of receptacles of the light body 14), the fixed clamping member having a rail interface (24, Fig.3) extending from the base thereof, wherein the base thereof is larger than is the dimension thereof at a location intermediate the base end thereof (as seen in Figs.3 and 5, the base of the fixed clamping member 22 was considered to be larger than the rail interface 24 of the fixed clamping member 22) and the rail interface thereof in substantially the same size and shape as a first of the pair of receptacles (as seen in Fig.3, the rail interface 24 was considered to be the same size and shape as the pair of receptacles);
a fastener (26, Fig.3) retaining the fixed clamping member in the first of the pair of receptacles;
a movable clamping member (36, Fig.3) of the first pair of clamping members selected from the set of at the pair of clamping members, the movable clamping member being slidably disposed in a second of the pair of receptacles so as to be movable toward and away from the fixed clamping member (as seen in para[0032], the movable clamping member 36 moves toward and away from the fixed clamping member 22), the movable clamping member having a rail interface (38, Fig.4) extending from the base thereof, wherein the base thereof is larger than is the dimension thereof at a location intermediate the base end thereof (as seen in Figs.4-5, the base of the movable clamping member 36 was considered to be larger than the rail interface 38 of the movable clamping member 36) and the rail interface thereof in substantially the same size and shape as the second of the pair of receptacles (as seen in Fig.3, the rail interface 38 was considered to be the same size and shape as the pair of receptacles) so that the movable clamping member is movable in the second of the pair of receptacles toward and away from the fixed clamping member; and 
a clamping mechanism (40, Fig.3) coupled between the fixed clamping member and the movable clamping member for moving the movable clamping member toward and away from the fixed clamping member, 
GALLI’876 fails to disclose the light body having a cavity for receiving a source of electrical power, the switch for selectively energizing the light source to produce light, at least two pairs of clamping members, wherein different pairs of clamping members have rail interface features compatible with different firearm rails, and wherein the fixed clamping member and the movable clamping member of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail.
However, SHARRAH discloses a light body (30, Figs.2A and 6) having a cavity for receiving a source of electrical power (149, Fig.6), and a switch (32, Fig.2A) for selectively energizing a light source (20, Fig.2A) to produce light (para[0047]).
However, GALLI’670 discloses at least two pairs of clamping members (34, 34a, Figs.1 and 6), different pairs of clamping members have rail interface features compatible with different firearm rails, and the clamping members on a light body are selected from the at least two pairs of clamping members to interface with a particular firearm rail (as seen in para[0046], since firearms can have different configurations of mounting rails 16, different alternative clamping members 34, 34a can be selected to interface with different firearm rails).
Therefore, in view of SHARRAH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the source of electrical power [e.g. a batter] and the switch as taught by SHARRAH to the light body of GALLI’876 in order to (1) provide power and (2) control the light source.
Therefore, in view of GALLI’670, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least two pairs of clamping members as taught by GALLI’670 to the light body of GALLI’876 modified by SHARRAH in order to interface with different firearm rails.
	In other words, GALLI’670 discloses the overall concept of attaching a light body to a mounting rail of a firearm by a fixed clamping member, a movable clamping member, a clamping mechanism (e.g. a threaded fastener), and a set of interchangeable keys. While GALLI’670 discloses a light source, GALLI’670 fails to explicitly disclose the source of electrical power (e.g. a battery), the switch for energizing the light source. And GALLI’670 fails to disclose at least two pairs of clamping members to accommodate different firearm rails. However, the prior art was considered to show these features. For example: SHARRAH was used to show the source of electrical power (e.g. a battery) and the switch to control the light source. And GALLI’670 was used to show the two pairs of clamping members. As seen in para[0046] of GALLI’670, GALLI’670 discloses that firearms can have different configurations of mounting rails 16. GALLI’670 discloses the ability to remove and interchange different alternative clamping members 34 to accommodate for different mounting rails 16. The details of the clamping member themselves of GALLI’670 were not relied upon. Rather, the teaching of a removable and interchangeable set of two pairs of different clamping members was relied upon. One of ordinary skill in the art would have recognized that the prior art generally teaches interchangeable clamping members to accommodate for different mounting rails of firearms. As a result, GALLI’876 modified by SHARRAH and GALLI’670 was considered to disclose the limitations as currently claimed. 

Regarding claim 2, GALLI’876 further discloses wherein each of the pair of receptacles has a trapezoidal shape (as seen in Fig.3, the pair of receptacles of the light body 14 was considered to have a generally trapezoidal shape) and wherein the respective bases of the fixed clamping member and the movable clamping member have substantially the same trapezoidal shape and size as each of the pair of receptacles (as seen in Figs.3-4, the clamping members 22, 36 was considered to have a generally trapezoidal shape and size of the pair of the receptacles of the light body 14).

Regarding claim 3, GALLI’876 further discloses wherein the clamping mechanism (40, Fig.3) comprises a clamping screw (40, Fig.3) having a head and a threaded shaft, wherein the threaded shaft of the clamping screw is disposed through a hole in the movable clamping member (36, Fig.3) and engages a threaded hole (42, Figs.3 and 6) in the fixed clamping member (22, Fig.3).

Regarding claim 4, GALLI’876 further discloses a removable key (48, Fig.3) disposed in a key receptacle (50, Fig.3) between the pair of receptacles, whereby the removable key (48, Fig.1) is disposed between the fixed clamping member (22, Fig.1) and the movable clamping member (36, Fig.1); and wherein the removable key is configured to interface with the firearm rail with which the fixed clamping member and the movable clamping member are compatible (as seen in para[0028] and para[0033]-para[0034], the removable key 48 and the clamping members 22, 36 interface with the firearm rail 12).

Regarding claim 5, GALLI’876 further discloses a set of interchangeable keys (56, 58, Figs.9-10), wherein each interchangeable key has a base (60, Figs.6-10) of the same configuration as the key receptacle (52, Fig.8) for receiving a removable key and has a keying feature (56, 58, Figs.9-10) compatible with a particular firearm rail (as seen in para[0028] and para[0033]-para[0034], the first removable key 56 is compatible with a weaver rail [universal rail], and the second removable key 58 is compatible with a MIL-STD 1913 rail), and wherein different ones of the interchangeable keys of the set thereof have respective keying features compatible with different firearm rails, wherein the removable key is selected from the set of interchangeable keys.
It is noted that even though GALLI’876 discloses one crossbar 48 having two interchangeable keys 56, 58 compatible with different firearm rails, GALLI’876 was considered to meet the limitation in at least one of at least two ways. First, it is well within one of ordinary skill in the art to separate one piece into two pieces, or integrate two pieces into one piece. As a result, one of ordinary skill in the art would have recognized that the interchangeable keys can be separated into two separate crossbars. For example: As seen in Fig.14 of SHARRAH (WO 2010/0831138) indicated on the IDS, the interchangeable keys are separate pieces. Second, one of ordinary skill in the art would have recognized that the crossbar can be duplicated (in case one of the crossbars is lost) such that there are two crossbars, where each crossbar has one of the interchangeable keys. Either way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a single crossbar with multiple interchange keys or multiple crossbars an interchange key to the removable key of GALLI’876 modified by SHARRAH and GALLI’670 in order to provide different keys to accommodate for different firearm rails.

Regarding claim 6, GALLI’876 discloses a mountable light comprising
a light body (14, Fig.3) having forward and rearward ends (18, 20, Fig.3), and having a pair of receptacles (as seen in Figs.1 and 3, the “pair of receptacles” were considered to be the space of the light body 14 receiving the clamping members 22, 36) therein located on first and second opposite sides of the light body, wherein each receptacle of the pair of receptacles has a predetermined shape;
a light source (18, Fig.3) at the forward end of the light body for providing light;
an actuator (20, Fig.3; para[0029]) at the rearward end of the light body; and
a set of clamping members including a pair of clamping members, wherein each pair of clamping members (22, 36, Fig.3) includes a first clamping member (22, Fig.3) and a second clamping member (36, Fig.3) each having a base of the predetermined shape and each having a rail interface feature (24, Fig.3) compatible with the same firearm rail (12, Fig.2),
a mounting arrangement on an upward side of the light body comprising a pair of clamping members (22, 36, Fig.3) including a first clamping member (22, Fig.3) and a second clamping member (36, Fig.3) selected from the set of pair of clamping members each having a base of the predetermined shape and a rail interface feature (24, Fig.3);
wherein the predetermined shape of the base of each of the first and second clamping members is complementary to the predetermined shape of each receptacle of the pair of receptacles (as seen in Figs.1 and 3, since the clamping members 22, 36 are received in the pair of receptacles of the light body 14, the base of the clamping members 22, 36 were considered to be complementary to the pair of receptacles of the light body 14), and wherein the respective predetermined shapes of the bases of the first and second clamping members and of each receptacle of the pair of receptacles restricts the upward and downward movement and the forward and rearward movement of the first and second clamping members in their respective receptacles relative to the light body while permitting movement of the first and second clamping members toward and away from one another (as seen in Figs.1 and 3, since the clamping members 22, 36 are received in the pair of receptacles of the light body 14, the movement of the clamping members 22, 36 are restricted in the upward/downward/rearward/forward direction while permitting forward/backward movement by the clamping mechanism 40); and 
a clamping mechanism (40, Fig.3) coupled between the first and second clamping members for moving the first and second clamping members toward and away from each other, 
GALLI’876 fails to disclose the light body having a cavity for receiving a source of electrical power, the actuator for selectively energizing the light source to produce light, a set of pairs of clamping members including at least two pairs of clamping members, wherein different pairs of clamping members have rail interface features compatible with different firearm rails, and wherein the first and second clamping members of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail.
However, SHARRAH discloses a light body (30, Figs.2A and 6) having a cavity for receiving a source of electrical power (149, Fig.6), and an actuator (32, Fig.2A) for selectively energizing a light source (20, Fig.2A) to produce light (para[0047]).
However, GALLI’670 discloses at least two pairs of clamping members (34, 34a, Figs.1 and 6), different pairs of clamping members have rail interface features compatible with different firearm rails, and the first and second clamping members on a light body are selected from the at least two pairs of clamping members to interface with a particular firearm rail (as seen in para[0046], since firearms can have different configurations of mounting rails 16, different alternative clamping members 34, 34a can be selected to interface with different firearm rails).
Therefore, in view of SHARRAH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the source of electrical power [e.g. a batter] and the actuator as taught by SHARRAH to the light body of GALLI’876 in order to (1) provide power and (2) control the light source.
Therefore, in view of GALLI’670, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least two pairs of clamping members as taught by GALLI’670 to the light body of GALLI’876 modified by SHARRAH in order to interface with different firearm rails.
	In other words, GALLI’670 discloses the overall concept of attaching a light body to a mounting rail of a firearm by a fixed clamping member, a movable clamping member, a clamping mechanism (e.g. a threaded fastener), and a set of interchangeable keys. While GALLI’670 discloses a light source, GALLI’670 fails to explicitly disclose the source of electrical power (e.g. a battery), the switch for energizing the light source. And GALLI’670 fails to disclose at least two pairs of clamping members to accommodate different firearm rails. However, the prior art was considered to show these features. For example: SHARRAH was used to show the source of electrical power (e.g. a battery) and the switch to control the light source. And GALLI’670 was used to show the two pairs of clamping members. As seen in para[0046] of GALLI’670, GALLI’670 discloses that firearms can have different configurations of mounting rails 16. GALLI’670 discloses the ability to remove and interchange different alternative clamping members 34 to accommodate for different mounting rails 16. The details of the clamping member themselves of GALLI’670 were not relied upon. Rather, the teaching of a removable and interchangeable set of two pairs of different clamping members was relied upon. One of ordinary skill in the art would have recognized that the prior art generally teaches interchangeable clamping members to accommodate for different mounting rails of firearms. As a result, GALLI’876 modified by SHARRAH and GALLI’670 was considered to disclose the limitations as currently claimed. 

Regarding claim 7, GALLI’876 further discloses wherein the base of each of the first and second clamping members has a dimension at a base end thereof that is larger than is the dimension thereof at a location intermediate the base end thereof (as seen in Figs.3 and 5, the base of the clamping members 22, 36 was considered to be larger than the rail interface 24, 36 of the clamping members 22, 36) and the rail interface of the first and second clamping members in substantially the same shape and size as each of the pair of receptacles (as seen in Fig.3, the rail interface 24, 36 was considered to be the same size and shape as the pair of receptacles).

Regarding claim 8, GALLI’876 further discloses wherein each of the pair of receptacles has a trapezoidal shape (as seen in Fig.3, the pair of receptacles of the light body 14 was considered to have a generally trapezoidal shape) and wherein the respective bases of the first and second clamping members have substantially the same trapezoidal shape and size as each of the pair of receptacles (as seen in Figs.3-4, the clamping members 22, 36 was considered to have a generally trapezoidal shape and size of the pair of the receptacles of the light body 14).

Regarding claim 9, GALLI’876 further discloses wherein the clamping mechanism (40, Fig.3) comprises a clamping screw (40, Fig.3) having a head and a threaded shaft, wherein the threaded shaft of the clamping screw is disposed through a hole in the first clamping member (36, Fig.3) and engages a threaded hole (42, Figs.3 and 6) in the second clamping member (22, Fig.3).

Regarding claim 10, GALLI’876 further discloses wherein the first clamping member (22, Fig.3) is fastened (26, Fig.3) to the light body (14, Fig.3) to be retained in a first of the pair of receptacles thereof, and wherein the second clamping member (36, Fig.3) is movable toward and away from the first clamping member.

Regarding claim 11, GALLI’876 further discloses a removable key (48, Fig.3) disposed in a key receptacle (50, Fig.3) of the light body between the first and second clamping members; wherein the removable key is selected to interface with the same particular firearm rail as are the first clamping member and the second clamping member are (as seen in para[0028] and para[0033]-para[0034], the removable key 48 and the clamping members 22, 36 interface with the firearm rail 12).

Regarding claim 12, GALLI’876 further discloses a set of interchangeable keys (56, 58, Figs.9-10), wherein each interchangeable key has a base (60, Figs.6-10) of the same configuration as the key receptacle (52, Fig.8) for receiving a removable key and has a keying feature (56, 58, Figs.9-10) compatible with a particular firearm rail (as seen in para[0028] and para[0033]-para[0034], the first removable key 56 is compatible with a weaver rail [universal rail], and the second removable key 58 is compatible with a MIL-STD 1913 rail), and wherein different ones of the interchangeable keys of the set thereof have respective keying features compatible with different firearm rails, wherein the removable key is selected from the set of interchangeable keys.
It is noted that even though GALLI’876 discloses one crossbar 48 having two interchangeable keys 56, 58 compatible with different firearm rails, GALLI’876 was considered to meet the limitation in at least one of at least two ways. First, it is well within one of ordinary skill in the art to separate one piece into two pieces, or integrate two pieces into one piece. As a result, one of ordinary skill in the art would have recognized that the interchangeable keys can be separated into two separate crossbars. For example: As seen in Fig.14 of SHARRAH (WO 2010/0831138) indicated on the IDS, the interchangeable keys are separate pieces. Second, one of ordinary skill in the art would have recognized that the crossbar can be duplicated (in case one of the crossbars is lost) such that there are two crossbars, where each crossbar has one of the interchangeable keys. Either way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a single crossbar with multiple interchange keys or multiple crossbars an interchange key to the removable key of GALLI’876 modified by SHARRAH and GALLI’670 in order to provide different keys to accommodate for different firearm rails.

Regarding claim 13, GALLI’876 discloses a mountable light comprising
a light body (14, Fig.3) having forward and rearward ends (18, 20, Fig.3) and a longitudinal axis therebetween, and having a pair of receptacles (as seen in Figs.1 and 3, the “pair of receptacles” were considered to be the space of the light body 14 receiving the clamping members 22, 36) therein located on first and second opposite sides of the light body, wherein each receptacle of the pair of receptacles has a predetermined shape;
a light source (18, Fig.3) on the light body for providing light;
an actuator (20, Fig.3; para[0029]) on the light body; 
a set of clamping members including a pair of clamping members, wherein each pair of clamping members (22, 36, Fig.3) includes a first clamping member (22, Fig.3) and a second clamping member (36, Fig.3) each having a base of the predetermined shape and each having a rail interface feature (24, Fig.3) compatible with the same firearm rail (12, Fig.2), 
a mounting arrangement on a side of the light body comprising a pair of clamping members (22, 36, Fig.3) including a first clamping member (22, Fig.3) and a second clamping member (36, Fig.3) selected from the set of pair of clamping members each having a base of the predetermined shape and a rail interface feature;
wherein the predetermined shape of the base of each of the first and second clamping members is complementary to the predetermined shape of each receptacle of the pair of receptacles (as seen in Figs.1 and 3, since the clamping members 22, 36 are received in the pair of receptacles of the light body 14, the base of the clamping members 22, 36 were considered to be complementary to the pair of receptacles of the light body 14), and wherein the respective predetermined shapes of the bases of the first and second clamping members and of each receptacle of the pair of receptacles restricts movement of the first and second clamping members in their respective receptacles in directions parallel to and transverse to the longitudinal axis of the light body except in a direction wherein the first and second clamping members move toward and away from one another (as seen in Figs.1 and 3, since the clamping members 22, 36 are received in the pair of receptacles of the light body 14, the movement of the clamping members 22, 36 are restricted in the longitudinal direction and the transverse direction while permitting movement toward and away from one another by the clamping mechanism 40); and 
a clamping mechanism (40, Fig.3) coupled between the first and second clamping members for moving the first and second clamping members toward and away from each other, 
GALLI’876 fails to disclose the light body having a cavity for receiving a source of electrical power, the actuator for selectively energizing the light source to produce light, a set of pairs of clamping members including at least two pairs of clamping members, wherein different pairs of clamping members have rail interface features compatible with different firearm rails, and wherein the first and second clamping members of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail.
However, SHARRAH discloses a light body (30, Figs.2A and 6) having a cavity for receiving a source of electrical power (149, Fig.6), and an actuator (32, Fig.2A) for selectively energizing a light source (20, Fig.2A) to produce light (para[0047]).
However, GALLI’670 discloses at least two pairs of clamping members (34, 34a, Figs.1 and 6), different pairs of clamping members have rail interface features compatible with different firearm rails, and the first and second clamping members on a light body are selected from the at least two pairs of clamping members to interface with a particular firearm rail (as seen in para[0046], since firearms can have different configurations of mounting rails 16, different alternative clamping members 34, 34a can be selected to interface with different firearm rails).
Therefore, in view of SHARRAH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the source of electrical power [e.g. a batter] and the actuator as taught by SHARRAH to the light body of GALLI’876 in order to (1) provide power and (2) control the light source.
Therefore, in view of GALLI’670, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least two pairs of clamping members as taught by GALLI’670 to the light body of GALLI’876 modified by SHARRAH in order to interface with different firearm rails.
	In other words, GALLI’670 discloses the overall concept of attaching a light body to a mounting rail of a firearm by a fixed clamping member, a movable clamping member, a clamping mechanism (e.g. a threaded fastener), and a set of interchangeable keys. While GALLI’670 discloses a light source, GALLI’670 fails to explicitly disclose the source of electrical power (e.g. a battery), the switch for energizing the light source. And GALLI’670 fails to disclose at least two pairs of clamping members to accommodate different firearm rails. However, the prior art was considered to show these features. For example: SHARRAH was used to show the source of electrical power (e.g. a battery) and the switch to control the light source. And GALLI’670 was used to show the two pairs of clamping members. As seen in para[0046] of GALLI’670, GALLI’670 discloses that firearms can have different configurations of mounting rails 16. GALLI’670 discloses the ability to remove and interchange different alternative clamping members 34 to accommodate for different mounting rails 16. The details of the clamping member themselves of GALLI’670 were not relied upon. Rather, the teaching of a removable and interchangeable set of two pairs of different clamping members was relied upon. One of ordinary skill in the art would have recognized that the prior art generally teaches interchangeable clamping members to accommodate for different mounting rails of firearms. As a result, GALLI’876 modified by SHARRAH and GALLI’670 was considered to disclose the limitations as currently claimed. 

Regarding claim 14, GALLI’876 further discloses wherein the base of each of the first and second clamping members has a dimension at a base end thereof that is larger than is the dimension thereof at a location intermediate the base end thereof (as seen in Figs.3 and 5, the base of the clamping members 22, 36 was considered to be larger than the rail interface 24, 36 of the clamping members 22, 36) and the rail interface of the first and second clamping members in substantially the same shape and size as each of the pair of receptacles (as seen in Fig.3, the rail interface 24, 36 was considered to be the same size and shape as the pair of receptacles).

Regarding claim 15, GALLI’876 further discloses wherein each of the pair of receptacles has a trapezoidal shape (as seen in Fig.3, the pair of receptacles of the light body 14 was considered to have a generally trapezoidal shape) and wherein the respective bases of the first and second clamping members have substantially the same trapezoidal shape and size as each of the pair of receptacles (as seen in Figs.3-4, the clamping members 22, 36 was considered to have a generally trapezoidal shape and size of the pair of the receptacles of the light body 14).

Regarding claims 16-22, since GALLI’876 modified by SHARRAH and GALLI’670 discloses all the structural limitations of the claims as discussed above for claims 1-5, GALLI’876 modified by SHARRAH and GALLI’670 was considered to disclose the method of assembling the mounting light of claims 16-22.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20150276347, US 20190154243, US 10365069, US 6276088, US 20100176741, US 20120167436, US 20150159847, US 20170268849, US 20080040965, US 20180087757, US 20070277422, US 10107592, US 7726061, US 20110290968, WO 2010083138, and US 20080202010 discloses clamping members and a firearm mounting rail.

Examiner’s Comment









Since the prior art of record is very similar to the applicant’s invention, the applicant is suggested to incorporate additional structural limitation to distinguish the applicant’s invention from the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875